Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 01/13/2021.
•	 Claims 1-15 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-13, 15 remain unchanged as per the amendment filed on 01/13/2021. 
Claims 1 and 14 (as filed on 01/13/2021) are further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Attorney on Record, Roberto Capriotti on 03/15/2021.
 
Claim 1
A method of determining a core design parameter of a nuclear reactor, the method comprising:
a signal from the detector;
calibrating an isolated voltage output from the  NIS cabinet associated with the nuclear reactor, wherein calibration provides a range of inputs from a calibrated signal source as an input to the NIS cabinet;   
measuring [[a corresponding voltage output by the NIS cabinet resulting from each calibrated input from the range of inputs;
recording values of the calibrated signal source used in the calibrating of the isolated voltage output and the resulting corresponding values of the voltage output in an as-left cabinet calibration data table; 
using a computing device connected to the isolated voltage output from the NIS cabinet, converting the isolated voltage output signal from the NIS cabinet to a converted detector signal using at least some of the values in from the previously determined as-left cabinet calibration data table in an improved signal conversion equation, wherein the improved signal conversion equation uses the calibration information from the NIS cabinet stored in the as-left cabinet calibration table; and 
using the computing device, employing the converted detector signal to solve an equation to determine the core design parameter, wherein the core design parameter is indicative of reactivity measurements for the nuclear reactor. 

Claim 14
A computer device adapted to:
, wherein the NIS cabinet isolates a signal from a detector connected to an input of the NIS cabinet, wherein the isolated voltage output from the NIS cabinet associated with a nuclear reactor is calibrated, wherein calibration provides a range of inputs from a calibrated signal source as an input to the NIS cabinet, wherein a corresponding voltage output by the NIS cabinet resulting from each calibrated input from the range of inputs is measured, and wherein the values of the calibrated signal source used in the calibrating of the isolated voltage output and the resulting corresponding values of the voltage output in an as-left cabinet calibration data table are recorded;
convert the isolated voltage output from the NIS cabinet to a converted detector signal using at least some values from [[ the previously determined as-left cabinet calibration data table in an improved signal conversion equation created from a previously carried out calibration of the isolated voltage output using a calibrated signal source as an input to the NIS cabinet, wherein the improved signal conversion equation uses the calibration information from the NIS cabinet stored in the as-left cabinet calibration table; and
determined determine a core design parameter by using the converted detector signal to solve an equation, wherein the core design parameter is indicative of reactivity measurements for the nuclear reactor.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-15 are considered allowable since none of the references of record either alone or in combination fairly 
Claim 1 
• recording values of the calibrated signal source used in the calibrating of the isolated voltage output and the resulting corresponding values of the voltage output in an as-left cabinet calibration data table; 
using a computing device connected to the isolated voltage output from the NIS cabinet, converting the isolated voltage output signal from the NIS cabinet to a converted detector signal using at least some of the values in from the previously determined as-left cabinet calibration data table in an improved signal conversion equation, wherein the improved signal conversion equation uses the calibration information from the NIS cabinet stored in the as-left cabinet calibration table; and 
using the computing device, employing the converted detector signal to solve an equation to determine the core design parameter, wherein the core design parameter is indicative of reactivity measurements for the nuclear reactor. 

Claim 14 
• wherein the values of the calibrated signal source used in the calibrating of the isolated voltage output and the resulting corresponding values of the voltage output in an as-left cabinet calibration data table are recorded;
convert the isolated voltage output from the NIS cabinet to a converted detector signal using at least some values from the previously determined as-left cabinet calibration data table in an improved signal conversion equation created from a previously carried out calibration of the 
determine a core design parameter by using the converted detector signal to solve an equation, wherein the core design parameter is indicative of reactivity measurements for the nuclear reactor.

	The closest prior art of record – Impink et al. (Patent No.: 4,877,575) discloses a smart reactivity computer is disclosed that processes signals from multiple neutron detectors to generate values of regional core reactivity that are output to a strip chart recorder. The computer compares the regional reactivity values and, when the values are coincident for a period sufficient to satisfy a statistical fit test to a straight line, indicates to the operator that true core reactivity can be determined. 
Another relevant prior art of record from Impink et al. (Patent No. 4,552,718) attempt to highlight the operation of a nuclear fueled, electric power generating unit that is being monitored by utilizing decision tree analysis of selected system parameters to generate a representation of the real time system status. 
Yet, another relevant prior art of record - Clarkson et al.  (Pub. No.: US 2018/0190395 A1) discloses a nuclear reactor protection system includes a plurality of functionally independent modules, each of the modules configured to receive a plurality of inputs from a nuclear reactor safety system, and logically determine a safety action based at least in part on the plurality of inputs. 
 (Pub. No.: US 2017 /0206989 A1) discloses apparatus for amplifying low level signals within a nuclear plant's containment building, derived from the ex-core nuclear instrumentation system.
Shigehiro Kono (Patent No.: 5,930,317) relates to a power range monitor system used when the reactor power is in the power operation range. The instrumentation range of a reactor is divided into a source range, an intermediate range, and a power range.
Sato et al. (Pub. No.: US 2012/0099690 A1) discloses a moderator temperature coefficient measuring device that include a control rod driving device; a reactivity measurement processing unit capable of measuring the reactivity of the reactor; an inflow temperature sensor for sensing the inflow temperature of a reactor coolant flowing into the reactor; an outflow temperature sensor for sensing the outflow temperature of the reactor coolant flowing out of the reactor

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 14.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-15 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127